Opinion issued February 3, 2022




                                  In The

                           Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                           NO. 01-21-00114-CV
                        ———————————
   IN RE INTERSTATE FIRE & CASUALTY COMPANY, CERTAIN
 UNDERWRITERS AT LLOYD’S OF LONDON AND LONDON MARKET
    COMPANIES SUBSCRIBING TO POLICY NO. BOWPN1900109,
CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON AND LONDON
       MARKET COMPANIES SUBSCRIBING TO POLICY NO.
    BOWPN1900110, CERTAIN UNDERWRITERS AT LLOYD’S OF
  LONDON AND LONDON MARKET COMPANIES SUBSCRIBING TO
POLICY NO. BOWPN1900406, CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON AND LONDON MARKET COMPANIES SUBSCRIBING TO
POLICY NO. BOWPN1900112, CERTAIN UNDERWRITERS AT LLOYD’S
    OF LONDON SUBSCRIBING TO POLICY NO. B66482AAA, AND
      EVEREST INDEMNITY INSURANCE COMPANY, Relators


           Original Proceeding on Petition for Writ of Mandamus


                       MEMORANDUM OPINION
      Relators, Interstate Fire & Casualty Company, Certain Underwriters at

Lloyd’s of London and London Market Companies Subscribing to Policy No.

BOWPN1900109, Certain Underwriters at Lloyd’s of London and London Market

Companies Subscribing to Policy No. BOWPN1900110, Certain Underwriters at

Lloyd’s of London and London Market Companies Subscribing to Policy No.

BOWPN1900406, Certain Underwriters at Lloyd’s of London and London Market

Companies Subscribing to Policy No. BOWPN1900112, Certain Underwriters at

Lloyd’s of London Subscribing to Policy No. B66482AAA, and Everest Indemnity

Insurance Company, have filed a petition for a writ of mandamus challenging the

trial court’s February 11, 2021 order staying the underlying litigation.1




1
      The underlying case is Interstate Fire & Casualty Company, Certain Underwriters
      at Lloyd’s of London and London Market Companies Subscribing to Policy No.
      BOWPN1900109, Certain Underwriters at Lloyd’s of London and London Market
      Companies Subscribing to Policy No. BOWPN1900110, Certain Underwriters at
      Lloyd’s of London and London Market Companies Subscribing to Policy No.
      BOWPN1900406, Certain Underwriters at Lloyd’s of London and London Market
      Companies Subscribing to Policy No. BOWPN1900112, Certain Underwriters at
      Lloyd’s of London Subscribing to Policy No. B66482AAA, and Everest Indemnity
      Insurance Company v. Fertitta Entertainment, Inc., Fertitta Hospitality, LLC,
      MPBB Holdings I, LLC, 1600 West Loop South, LLC, Ace American Insurance
      Company, PICC Property & Casualty Co., Ltd., Arch Specialty Insurance
      Company, Axis Surplus Insurance Company, Homeland Insurance Company of New
      York, Great American Insurance Company of New York, Lexington Insurance
      Company, National Fire & Marine Insurance Company, Landmark American
      Insurance Company, Starr Surplus Lines Insurance Company, and Does 1-100,
      Cause No. 2020-64162, in the 133rd District Court of Harris County, Texas, the
      Honorable Jaclanel McFarland presiding.

                                          2
      We deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Goodman, Rivas-Molloy, and Farris.




                                        3